Citation Nr: 1456273	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-17 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an extension of the delimiting date for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code, beyond December 17, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.  The appellant is the Veteran's spouse and also has status as the payee for the Veteran. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefit sought on appeal.

In March 2013, the appellant testified during a travel Board hearing held before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

The Board notes that in addition to the paper claims file, there are paperless, electronic Virtual VA (VVA) and Veterans Benefits Management Systems (VBMS) files associated with the Veteran.  Those files do not contain any additional evidence pertinent to the claims on appeal.


FINDINGS OF FACT

1.  On October 2, 2001, the Veteran was notified of an August 16, 2001 rating decision wherein the RO awarded eligibility for DEA benefits under Chapter 35, Title 38 of the United States Code.

2.  The appellant elected October 2, 2001 as the beginning date for her DEA benefits and the delimiting date was October 2, 2011, ten years later; ultimately DEA benefits were extended until December 17, 2011, so the appellant could complete a school term. 

3.  The appellant was not prevented from initiating or completing her chosen program of education within her applicable period of eligibility because of a physical or mental disability.


CONCLUSION OF LAW

The criteria have not been met for an extension of the delimiting date beyond December 17, 2011 for educational assistance benefits pursuant to Chapter 35, Title 38, of the United States Code.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2014); 38 C.F.R. §§ 21.3001-21.3021, 21.3046, 21.3047 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014)), imposes obligations on VA in terms of its duties to notify and assist claimants.  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032. 

In this case, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The Veterans Claims Assistance Act of 2000 does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating her claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error. 

The appellant and her representative have also been afforded ample opportunity to present evidence and argument, including the opportunity for a Board hearing. With respect to the March 2013 Board hearing, the appellant was provided an opportunity to orally set forth her contentions during the hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

During the March 2013 hearing, the undersigned VLJ identified the issue on appeal.  Also, information was solicited regarding the appellant's circumstances for seeking an extended delimiting date, addressing and discussing why she believes this is warranted.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  The record was left open for 90 days following the hearing to allow for the identification or submission of any additional evidence that might assist in substantiating the claim.

Analysis

Dependents' Educational Assistance (DEA), under Chapter 35, Title 38, of the United States Code, is a program of education or special restorative training that may be authorized for an eligible person, such as a surviving spouse and children, if the applicable criteria are met.  See 38 U.S.C.A. §§ 3500, 3501, 3510, 3512 (West 2002 & Supp. 2014); 38 C.F.R. §§ 21.3020, 21.3021 (2014).  Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the spouse of a Veteran who has a total disability permanent in nature resulting from a service- connected disability.  38 U.S.C.A. § 3501(a)(1)(D); 38 C.F.R. § 21.3021(a)(3)(i). 

Under 38 U.S.C.A. § 3512(b)(1)(A), eligibility for such benefits extends 10 years from the date (as determined by the Secretary of Veterans Affairs) that the person becomes an eligible person within the meaning of 38 U.S.C.A. § 3501(a)(1).  Under the rule regarding the payment of educational assistance benefits under 38 U.S.C. Chapter 35 for a Veteran's spouse, the beginning date of eligibility for a spouse of a Veteran with a permanent and total disability evaluation effective after November 30, 1968 is the effective date of the Veteran's total and permanent rating or the date of notification, whichever is more advantageous to the spouse.  38 U.S.C.A. § 3512(b)(1); 38 C.F.R. § 21.3046(a). 

In an August 2001 rating action, the RO awarded eligibility for DEA benefits under Chapter 35, Title 38 of the United States Code, effective from June 18, 1998; later corrected to June 16, 1998 (April 2010 rating action).  In that rating action, the RO also determined the Veteran to be permanently and totally disabled due to PTSD effective from June 18, 1998; later corrected to June 16, 1998 (April 2010 rating action).  In a letter issued on October 2, 2001, the appellant (as the Veteran's spouse and payee) was informed of these facts.  Evidence on file reflects that the Veteran and the appellant have been married since 1979.

The appellant filed her claim for DEA benefits in November 2007.  In a letter dated November 19, 2007, she was informed that she was entitled to DEA benefits and she had two choices of dates for establishing the beginning of her eligibility period, either June 18, (now 16) 1998, the date from which basic eligibility for DEA benefits under Chapter 35 was established; or October 2, 2001, the date of the letter to the appellant informing her that the Veteran was determined to be totally disabled for VA purposes.  She was informed that choosing the later date was recommended and that she had 10 years from that date, until October 2, 2011, to use these benefits.

In correspondence to the appellant dated in July 2011, it was noted that she had enrolled for courses from June 13, 2011 to July 16, 2011, which were approved.  The letter mentioned that the appellant had 30 months and 30 days of full-time educational benefits to use and could qualify for an additional 5 months of eligibility to take certain college courses, or to pursue a high school diploma.  

In March 2012, the appellant filed for an extension of the delimiting date for her DEA benefits.  She explained that she had been taking classes at Los Angeles City College and wished to continue.  She stated that was unable to use her allotment during the applicable time frame because one of her daughter's became ill in December 2000 and died in March 2009, during which time the appellant was caring for this daughter and her 3 children.  She also mentioned caring for her husband during that time, who suffers from PTSD.

The file contains an April 2012 correspondence from the appellant's daughter attesting that the appellant cared for her sibling for years until her death in 2009.  The file contains the death certificate for one of the appellant's daughters, showing that she died in March 2009.  

In an April 2012 decision, the appellant was denied an extension of her delimiting date.  It was noted that her date could be extended if she herself had a disability which prevented her from initiating or completing her program of education, or if her spouse passed away. 

The appellant filed a notice of disagreement (NOD) in April 2012.  She argued that she believed that the wrong criteria had been applied and emphasized that a death in the family had occurred.  

The May 2012 Statement of the Case reflects that the delimiting date was extended until December 17, 2001, in order to pay the appellant through the end of that term.  

In support of the claim, the appellant added the Veteran's VA medical records to the file which reflected that Veteran received treatment for cardiovascular conditions and PTSD, during the time that the appellant was eligible to receive DEA benefits.  She explained that during this time, she was unable to use her DEA benefits, as she was necessarily present during his care. 

The appellant provided testimony at a travel Board hearing held in March 2013.  She indicated that caring for her 5 children, including an ailing daughter who died in 2009, and caring for the Veteran, who is permanently and totally disabled as determined by VA, resulted in her delaying the use of her DEA benefits.  The appellant indicated that she had medical problems including asthma and fibromyalgia, and that the combination of these conditions and caring for her husband caused her to be unable to attend school.  She also indicated that during this time she was very depressed, but never treated for or diagnosed with depression.  

The 10 year delimiting period may be extended if the eligible spouse or surviving spouse does the following: (1) applies for the extension within the appropriate time limit; (2) was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from . . . willful misconduct; (3) provides VA with any requested evidence tending to show that he/she was prevented from initiating or completing the program because of a physical or mental disability that did not result from the willful misconduct of the eligible spouse; and (4) is otherwise eligible for payment of educational assistance for the training pursuant to Chapter 35.  38 U.S.C.A. § 3512(b)(2); 38 C.F.R. § 21.3047(a)(i-iv).  An eligible spouse's extended period of eligibility shall be for the length of time that the individual was prevented from initiating or completing her chosen program of education.  38 C.F.R. § 21.3047(c).  Also, it must be clearly established by medical evidence that such program of education was medically infeasible.  38 C.F.R. 
§ 21.3047(a)(2)(i). 

As reflected above, the regulation provides that an extension shall be granted for an eligible spouse if the spouse, not the Veteran on whom the award was based, was prevented from initiating or completing the chosen program of education.  38C.F.R. § 20.3047(a)(ii).  It is clear from 38 C.F.R. § 20.3047(a)(2)(ii) that the physical or mental disability must directly affect the spouse, "an eligible spouse or surviving spouse who is disabled for a period of 30 days or less...".  

In this case, the appellant has generally referenced some of her own health conditions, including fibromyalgia, asthma, and symptoms of depression.  However, in order to support the extension of a delimiting date, it must be clearly established by medical evidence that a program of education was medically infeasible.  No such evidence was presented in this case.  

While the Board sympathizes with the appellant's claim and does not doubt the sincerity of her contentions, the record establishes that the appellant herself was not prevented from initiating or completing her educational program because of a physical or mental disability; rather she was primarily prevented from completing her educational program because she had to take time off to help take care for an ailing daughter and the Veteran.  The regulatory provisions under 38 C.F.R. § 21.3047(2)(ii) require that the appellant be unable to initiate or complete her chosen program of education within the applicable period of eligibility due to her own physical or mental disability.  There is no evidence that the appellant was unable to complete her educational program due to her own physical or mental disabilities.  Furthermore, there has been no evidence presented showing that the demands of caring for the Veteran and a daughter, as manifested physically and emotionally, constituted a "mental or physical disability" as contemplated by 38 C.F.R. § 21.3047(a) (ii) and (iii). 

The appellant has primarily argued that caring for a sick daughter who died in 2009, and her husband who has been found permanently and totally disabled by VA, resulted in her being unable to use her DEA eligibility in a timely manner.  In this regard, the appellant's representative has urged that the provisions of 38 U.S.C.A. § 3512(b)(1) may provide a basis for extending the delimiting date.  

In this regard, according to statute and regulation prior to December 2001, eligibility extended 10 years from whichever of the following last occurred: (a) the date on which the Secretary first finds the spouse from whom eligibility is derived has a service-connected total disability permanent in nature; (b) the date of death of the spouse from whom eligibility is derived, who dies while a total disability evaluated as permanent in nature was in existence; or (c) the date on which the Secretary determines that the spouse from whom eligibility is derived died of a service-connected disability.  38 U.S.C.A. § 3512(b)(1). 

Further, a VA regulation provided that the period of eligibility cannot exceed 10 years and can be extended only under certain circumstances (as set forth in 38 C.F.R. § 21.3046(d) and 38 C.F.R. § 21.3047). 38 C.F.R. § 21.3046(c)(1). 

In considering the statute and regulations, the United States Court of Appeals for Veterans Claims (Court) in Ozer v. Principi, 14 Vet. App. 257 (2001) held that it was the provision of 38 U.S.C.A. § 3512(b)(1) that determined the eligibility period for spouses and surviving spouses.  As noted above, such provision stated that the eligibility period ended 10 years after whichever of three events occurred last.  Thus, a finding that a veteran had a total service-connected disability permanent in nature could never be the last of these three events because the other two events necessarily occurred after the veteran's death.  Further, the Court found that the VA regulation limiting the period of a spouse's eligibility for educational assistance to 10 years (i.e., 38 C.F.R. § 21.3046(c)(1)) was invalid because the 10-year limitation period was not contained or authorized by 38 U.S.C.A. § 3512(b)(1), the statute that set forth the delimiting period for such eligibility.  That is, the Court declared that the regulatory fixed 10-year term for Chapter 35 education benefits was unlawful. 

For those spouses whose eligibility had been determined on the basis that the veteran had a total service-connected disability permanent in nature, the Court's decision had the effect of ending delimiting dates, provided that there was still Chapter 35 entitlement remaining or if Chapter 35 eligibility was just established on that basis. 

Thereafter, pursuant to Pub. Law 107-103, Congress invalidated Ozer and reinstated a 10-year delimiting period in which spouses may, upon first becoming eligible, use Chapter 35 spouse benefits.  As such, the amendments contained in this law are only applicable to any determination of the eligibility of a spouse made on or after December 27, 2001; the new law included a special "saving" provision for those spouses granted Chapter 35 benefits pursuant to the unrestricted delimiting period provided under Ozer.  See Pub. L. 107-103, § 108(c)(4), 115 Stat. 985 (2001). 

Years later, VA promulgated regulations to implement the statutory "saving" provision.  As the current applicable regulation provides, if VA made a determination of eligibility for a spouse before December 27, 2001, the eligibility period has no ending date unless the spouse changes his or her program of education.  If on or after December 27, 2001, the spouse changes his or her program of education, the eligibility period cannot exceed 10 years, unless the period is extended pursuant to 38 C.F.R. § 21.3046(c)(3) or 38 C.F.R. § 21.3047 . 38 C.F.R. § 21.3046(c)(1)(ii).

In essence, the Ozer decision granted Chapter 35 eligible spouses an unlimited delimiting period for benefits due to the technical problems in the language of Chapter 35.  The U.S. Court of Appeals for Veterans Claims (Court) rendered the Ozer decision on February 6, 2001.  However, subsequently, the United States Congress has changed the law under 38 U.S.C.A. § 3512.  See Public Law No 107-103, § 108, 115 Stat. 985 (Dec. 27, 2001).  This change in the law addresses the eligibility of a spouse or surviving spouse for educational assistance under Chapter 35 of Title 38, United States Code, who files a claim after December 27, 2001.  In effect, the applicable provisions of Public Law 107-103 invalidated the Ozer decision, at least as to claims brought after that date.  In this case, the appellant initially filed for DEA benefits after December 27, 2001.  As such, the provisions of Ozer are not applicable. 

Although the Board is sympathetic to the appellant's argument that her husband's and daughter's disabilities should be considered as a basis for extension, there is no basis in the law for the Board to do so.  The Board is bound by applicable law and regulations when determining a claim for VA benefits.  Here, the regulatory criteria governing an extension of the delimiting date for DEA benefits under Chapter 35 are clear and specific, and the Board is bound by them.  Pursuant to these criteria, there is no basis upon which to grant the appellant's request for an extension of the delimiting date for her DEA benefits under Chapter 35.  Therefore, this claim is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application. 

In making this determination, the Board does not wish to convey any lack of sympathy for the appellant in this matter.  Moreover, the Board does not doubt the sincerity of the appellant's contentions.  However, the Board is bound by the laws and regulations governing the payment of benefits, which, in this case, do not support the award of benefits.


ORDER

An extension of the delimiting date for DEA benefits under Chapter 35, Title 38, of the United States Code, beyond December 17, 2011, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


